J-S56024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HENRY ATTICA                               :
                                               :
                       Appellant               :   No. 341 EDA 2020


           Appeal from the PCRA Order Entered December 16, 2019,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0009745-2012.


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                              Filed: April 30, 2021

        Henry Attica appeals from the order denying his timely petition for post-

conviction relief filed under the Post Conviction Relief Act (“PCRA”).            42

Pa.C.S.A. §§ 9541-46. We affirm.

        In deciding Attica’s direct appeal, we summarized the pertinent facts

and trial testimony as follows:

              On April 27, 2012, Walter West (herein “Complainant”)
           and his girlfriend, Lori Pugh, went to Old Philly Bar for a few
           drinks. After roughly fifteen minutes, Lori’s son, James
           Attica (herein “James”), came to the bar and got into an
           argument with her over marijuana. James then got into an
           argument with the Complainant over money that the
           Complainant had owed him. The argument carried over to
           the street where James put his hands on Lori to push her
           and the Complainant later stepped between them. Lori

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56024-20


       testified that following the altercation, James walked the
       opposite way and that she and the Complainant went home.

          After returning to his home, located at 137 West
       Susquehanna Avenue, the Complainant testified that Lori
       received a threatening voicemail from James who stated
       that he was going to burn and break the windows of the
       Complainant’s car. At approximately 10:00 p.m. that night,
       the Complainant stated that he saw [Attica] and James,
       [Attica’s] nephew, drive by his house two or three times in
       a red Ford F150. The Complainant stated that he went to
       the bathroom and upon returning saw a red truck pass his
       house and observed his car ablaze.          Once the fire
       department came and put out the fire, the Complainant saw
       [Attica] and James pass by again, laughing as if it was a
       joke. The Complainant’s car was completely destroyed and
       subsequently towed away to AC Auto.

          [James] next recounted his version of the incident during
       his [in-court] testimony. He testified that following the
       argument, he went to another bar to borrow a pedal bike so
       he [could] break the Complainant’s car windows. When
       James arrived at the bar, he told [Attica] about the
       argument between him and the Complainant.                 James
       testified that [Attica] told him “… [he] isn’t going to get away
       with this shit.” James and Attica then left in [Attica’s] red
       Ford F150 truck and went to the gas station to fill up a
       container with gasoline.        James testified that [Attica]
       dropped him off at his house because he did not want to go
       to the Complainant’s house. Later that evening, [Attica]
       drove James by the Complainant’s home and James saw the
       Complainant’s burnt vehicle. He stated that he was not in
       the truck with [Attica] when the car was burned. James
       pleaded guilty to the crimes of conspiracy and criminal
       mischief on March 26, 2015.

           The Commonwealth called Lieutenant Robert Crowe, an
       expert witness, to testify. Lieutenant Crowe is an assistant
       fire marshal with 20 years of experience as a firefighter and
       has conducted over thousands of investigations.            He
       determined that something was poured on the windshield
       and came down onto the exterior panel of the Complainant’s
       vehicle and then onto the ground. He testified that thermal
       patterns on the vehicle were indicative of some sort of an
       accelerant being applied to the front of the vehicle and

                                    -2-
J-S56024-20


         ignited, and that this was something that could not have
         happened accidently on a car by itself. [Lieutenant Crowe
         explained that an accelerant is gasoline, kerosene, lighter
         fluid, or some other type of igniting liquid.] Further, he
         expressed that such a fire can extend to nearby trees,
         vehicles, or buildings. Likewise, Lieutenant Andry Metallus
         testified that he was concerned that the fire could extend to
         nearby structures, trees and cars. He further testified that
         the burn marks reflect that the fire was incendiary in nature
         and not mechanical.

Commonwealth v. Attica, 179 A.3d. 559 (Pa. Super. 2017), unpublished

memorandum at 2-3 (paragraph break added; citation omitted).

      On August 20, 2015, a jury convicted Attica of conspiracy, arson-danger

of death or bodily injury, and risking a catastrophe. On October 30, 2015, the

trial court sentenced Attica to an aggregate term of 23½ to 47 years of

imprisonment. Following the denial of his post-sentence motion, Attica filed

an appeal to this Court. On October 13, 2017, we affirmed Attica’s judgment

of sentence. Attica, supra. On March 7, 2018, our Supreme Court denied

Attica’s petition for allowance of appeal. Commonwealth v. Attica, 182 A.3d

440 (Pa. 2018).

      On May 31, 2018, Attica filed a pro se PCRA petition. The PCRA court

appointed counsel. On July 23, 2018, PCRA counsel filed an amended petition

on Attica’s behalf in which he raised multiple claims, including an assertion

that trial counsel was ineffective for failing to “call an expert witness to testify

that the Commonwealth did not follow appropriate procedures during the

arson investigation.” Amended PCRA Petition, 7/23/18, Memorandum of Law,

at 2 (unnumbered).


                                       -3-
J-S56024-20



      Thereafter, PCRA counsel filed a supplemental PCRA on January 22,

2019, to which he attached “an expert report authored by Jeffrey T. Morrill, a

“State of Georgia Certified Arson Investigator.’” Amended Petition, 1/22/19,

Exhibit A.

      The Commonwealth filed a response to each amendment of the PCRA

petition.    On November 7, 2019, the PCRA court issued Pa.R.Crim.P. 907

notice of its intent to dismiss Attica’s petition without a hearing. Attica filed a

timely response.      By order entered December 16, 2019, the PCRA court

dismissed Attica’s PCRA petition. This timely appeal followed. Both Attica and

the PCRA court have complied with Pa.R.A.P. 1925.

      Attica now raises the following six issues:

            1. Whether the PCRA court erred by dismissing the PCRA
               petition when clear and convincing evidence was
               presented that trial counsel was ineffective for failing to
               present expert witness testimony as requested by
               [Attica].

            2. Whether the PCRA court erred by dismissing the PCRA
               petition when clear and convincing evidence was
               presented that trial counsel was ineffective for failing to
               seek suppression of physical evidence.

            3. Whether the PCRA court erred by dismissing the PCRA
               petition when clear and convincing evidence was
               presented that trial counsel was ineffective for refusing
               to present an available alibi defense.

            4. Whether the PCRA court erred in dismissing the PCRA
               petition when clear and convincing evidence was
               presented that [Attica’s] constitutional rights were
               violated by prosecutorial misconduct, based on the
               prosecutor’s inflammatory remarks made to the jury
               during opening and closing statements, as well as


                                        -4-
J-S56024-20


              evidence that did not prove his guilt beyond a reasonable
              doubt.

          5. Whether the PCRA court erred by dismissing the PCRA
             petition when newly discovered evidence was presented
             that firmly established an alibi defense and would have
             exonerated [Attica] had it been available for introduction
             at trial.

          6. Whether the PCRA court erred by failing to grant an
             evidentiary hearing.

Attica’s Brief at 8.1

       Our scope and standard of review is well-settled:

         In PCRA appeals, our scope of review is limited to the findings
         of the PCRA court and the evidence on the record of the PCRA
         court's hearing, viewed in the light most favorable to the
         prevailing party.   Because most PCRA appeals involve
         questions of fact and law, we employ a mixed standard of
         review. We defer to the PCRA court's factual findings and
         credibility determinations supported by the record. In
         contrast, we review the PCRA court's legal conclusions de
         novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc) (internal citations and quotations omitted).

       Moreover,

             The PCRA court has discretion to dismiss a petition
          without a hearing when the court is satisfied that there are
          no genuine issues concerning any material fact, the
          defendant is not entitled to post-conviction collateral relief,
          and no legitimate purpose would be served by further
          proceedings. To obtain a reversal of a PCRA court’s decision
          to dismiss a petition without a hearing, an appellant must
          show that he raised a genuine issue of material fact which,
____________________________________________


1 We have reordered Attica’s issues to correspond with the order he discussed
them in the argument section of his brief.


                                           -5-
J-S56024-20


         if resolved in his favor, would have entitled him to relief, or
         that the court otherwise abused its discretion in denying a
         hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      Attica’s first three issues challenge the effectiveness of trial counsel. To

obtain relief under the PCRA premised on a claim that counsel was ineffective,

a petitioner must establish by a preponderance of the evidence that counsel’s

ineffectiveness so undermined the truth determining process that no reliable

adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                  “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will

only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) the petitioner was prejudiced by counsel's act or

omission. Id. at 533. A finding of "prejudice" requires the petitioner to show

"that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Id. A failure

to satisfy any prong of the test for ineffectiveness will require rejection of the

claim. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      Attica first claims that trial counsel was ineffective for failing to call an

expert witness who would have testified that the Commonwealth failed “to



                                      -6-
J-S56024-20


follow established investigative and custodial procedures” when conducting its

fire investigation. Attica’s Brief at 13.2 Our Supreme Court has explained:


              To satisfy the “arguable merit” prong for a claim of
          ineffectiveness based upon trial counsel’s failure to call an
          expert witness, the petitioner must prove that an expert
          witness was willing and able to testify on the subject of the
          testimony at trial, counsel knew or should have known about
          the witness and the defendant was prejudiced by the
          absence of the testimony. Prejudice in this respect requires
          the petitioner to show how the uncalled witnesses’
          testimony would have been beneficial under the
          circumstances of the case. Therefore, the petitioner’s
          burden is to show that the testimony provided by the
          uncalled witness would have been helpful to the defense.

Commonwealth v. Williams, 141 A.3d 440, 460 (Pa. 2016) (citations and

footnote omitted). Moreover, the failure to call an expert witness is not per

se ineffective assistance of counsel, as such decisions usually involve matters

of trial strategy. Commonwealth v. Smith, 167 A.3d 782, 793 (Pa. Super.

2017).




____________________________________________


2   In its opinion, the trial court claims we should find all of Attica’s
ineffectiveness claims waived for lack of specificity. See PCRA Court Opinion,
6/15/20, at 6-7. Along with his notice of appeal, Attica contemporaneously
filed a Rule 1925(b) statement. Therefore, the PCRA court did not request a
new one, and prepared its Rule 1925(a) opinion. Although Attica later filed
an amended Rule 1925(b) statement, the PCRA court found it untimely.
Nonetheless, the PCRA court explained why each ineffectiveness claim raised
by Attica did not entitle him to relief. Given these circumstances, we decline
to find waiver. See generally, Commonwealth v. Parrish, 224 A.3d 682
(Pa. 2020).


                                           -7-
J-S56024-20



      Here, the PCRA court found Attica’s claim meritless for a number of

reasons. The court first explained:

         Here, [Attica’s] petition included an expert report authored
         by Jeffrey T. Morrill (“Mr. Morill”), a “State of Georgia
         Certified Arson Investigator.” Presumably, trial counsel was
         aware that an expert witness could have testified on the
         subjects raised throughout [Attica’s] PCRA petition.
         However, neither the petition nor Mr. Morrill’s report
         indicates that Mr. Morrill would have been available and
         willing to testify at trial, had his services been retained.
         Thus, [Attica] failed to prove the first required element of
         the “arguable merit” prong, and discussion of his claim could
         end here.

PCRA Court Opinion, 6/15/20 at 11 (citation omitted).

      Our review of the record supports the trial court’s conclusion. See

In his brief, Attica does not dispute this finding.       Thus, Attica’s first

ineffectiveness claim fails on this basis alone.

      However, the PCRA court further determined that, even if Mr. Morrill

was available to testify, Attica’s claim would still have been without merit

given its review of Mr. Morill’s report.

      As noted above, Attica asserts that Mr. Morill’s testimony would have

established that the Commonwealth failed to follow established investigative

and custodial procedures regarding its arson investigation.        See infra.

Noting this claim, the PCRA court explained in detail:

            [F]or some indiscernible reason, the proposed expert
         report simply does not address the “procedures,”
         “methodology,” or “protocol” of arson investigation—let
         alone any alleged deficiency of Lieutenant Crowe’s
         methodology. Some of the opinions expressed in Mr.
         Morrill’s report conflict with Lieutenant Crowe’s testimony,

                                       -8-
J-S56024-20


       but the methodology of fire investigation is not discussed
       anywhere in Mr. Morrill’s report. The only commentary
       (relating to Lieutenant Crowe’s methodology) contained in
       the report is the single conclusory statement, “[Lieutenant
       Crowe] has not properly used the scientific method.”
       Neither [Attica] (in his four petitions) nor Mr. Morrill (in his
       seven-page report) identify, define, or explain which
       “procedures,” “methodology,” or “protocol” Lieutenant
       Crowe failed to follow. Neither [Attica] nor Mr. Morrill
       identify or explain the “established protocol” or how that
       “established” method compares to the one employed by
       Lieutenant Crowe. [Attica] bases his entire theory of
       ineffectiveness on the notion that Lieutenant Crowe failed to
       follow established professional protocols, but inexplicably
       fails to provide any evidence to support this accusation.
       Without evidentiary support, [Attica’s] underlying claim has
       no conceivable merit.

           Even if the proposed expert report would have aided
       [Attica’s] defense in some other way, [Attica] utterly failed
       to frame the issue for this court’s review. This court
       acknowledges that Lieutenant Crowe’s testimony and Mr.
       Morrill’s report represent conflicting theories, but these
       discrepancies in opinion are not compelling enough to entitle
       [Attica] to relief. Lieutenant Crow determined that a liquid
       accelerant (e.g., gasoline, kerosene, of lighter fluid) was
       applied to the passenger’s side of the windshield and used
       to ignite the fire. Conversely, Mr. Morrill, while not denying
       that liquid accelerant was applied to any other portion of the
       vehicle, repeatedly opines that no ignitable liquid was
       applied to the windshield. Lieutenant Crowe testified that
       the fire originated on the windshield, traveled down into the
       window well and the engine compartment, and extended
       outwards to the passenger-side wheel well, damaging the
       windshield and the engine compartment. Conversely, Mr.
       Morrill argues that the fire originated within the engine
       compartment, before venting “upward and outward” and
       damaging the engine compartment, windshield wiper boot,
       and windshield.

          If the members of the jury heard and believed Mr. Morill’s
       interpretation of the fire, they may have concluded that [the
       Complainant] did not recall the incident correctly or that
       portions of his testimony were not credible. However, any
       potential benefit from Mr. Morill’s proffered testimony would

                                    -9-
J-S56024-20


         have been nominal. Despite [Attica’s] claim that Lieutenant
         Crowe “did not properly identify the cause of the fire,”
         neither [Attica] or Mr. Morrill deny that the fire was caused
         by arson. Essentially, the proposed report would have
         allowed the jury to consider whether the alleged arsonist
         ignited a fire that traveled “upward and outward,” as opined
         by Mr. Morrill, or downward and outward, as opined by
         Lieutenant Crowe. It is highly unlikely that these dueling
         theories would have affected the jury’s key consideration—
         whether [Attica] was the alleged arsonist who set fire to [the
         Complainant’s] vehicle. Thus, [Attica’s] underlying claim
         has no merit, and this court properly dismissed his petition
         on this basis.

PCRA Court Opinion, 6/15/20, at 13-15 (footnotes and citations omitted).

      Given all of its comments, the PCRA court thoroughly examined the

merits of Attica’s first ineffectiveness claim and found none. The PCRA court’s

conclusion is supported by our review of the record.

      Moreover, our review of the record also supports the PCRA court’s

conclusion that Attica failed to establish that counsel had no reasonable basis

for failing to call an expert witness. “Trial counsel need not introduce expert

testimony on his client’s behalf if he is able to effectively cross-examine

prosecution witnesses and elicit helpful testimony.” Williams, 141 A.3d at

464 (citation omitted). Here, the PCRA court concluded that the failure to

retain a defense expert “did not constitute ineffective assistance, as [trial]

counsel conducted skilled, useful cross-examination” of Lieutenant Crowe that

aided Attica’s defense. PCRA Court Opinion, 6/15/20, at 16. Our review of

the record support this conclusion.

      Finally, the PCRA court found that Attica could not establish that the

failure to call an expert prejudiced him. The court explained:

                                      - 10 -
J-S56024-20


           In the case at bar, the proposed expert testimony does
        not overcome the extensive direct evidence of [Attica’s]
        guilt. James testified that on April 27, 2015, [Attica]
        repeatedly told James that he was going to burn [the
        Complainant’s] car. The pair then drove to a gas station
        and filled a jug with gasoline. Later that same evening, [the
        Complainant] saw [Attica] drive his red truck past [the
        Complainant’s] home two or three times, as James was
        seated in [Attica’s] passenger seat. [The Complainant] saw
        the same red truck drive by again immediately before his
        car was ignited, although he admitted that he could not see
        into the truck that particular time.

           [Lori Pugh’s] testimony also corroborated [Attica’s]
        presence at the scene. She testified that she was at her
        house with [the Complainant] when she saw a red Ford 150
        truck, which she knew was [Attica’s], drive by and that
        “when we looked back out the door, the car was on fire.”
        Once the fire was extinguished [the Complainant] saw
        [Attica] and James drive by again, “laughing like it was a
        joke.”

           Officer Marion Cienkowski testified that on May 5,
        201[5], [the Complainant] “came into the 25th District
        window and stated that two males, who he only knew by the
        names of Jimmy and [Attica] threw some sort of liquid on
        his vehicle and set the vehicle on fire.” Lieutenant Crowe
        determined that an arsonist used “some type of accelerant”
        to deliberately ignite the fire.

            The testimony of [the Complainant], Officer Cienkowski,
        Lori [Pugh], and Lieutenant Crowe corroborate James’
        testimony that [Attica] intentionally set fire to [the
        Complainant’s] car. For the reasons discussed supra, even
        if the jury was presented with and believed the information
        contained in Mr. Morrill’s report, it is highly unlikely the
        proposed testimony would have overcome the substantial
        evidence of [Attica’s] guilt and changed the outcome of trial.
        Thus, [Attica] cannot show that he suffered prejudice, and
        his ineffectiveness claim fails.

PCRA Court Opinion, 6/15/20, at 18-10 (emphasis in original; paragraph

breaks added; citations omitted).


                                    - 11 -
J-S56024-20



      We agree that Attica’s first issue does not warrant post-conviction relief.

Given the overwhelming evidence that Attica set the Complainant’s vehicle

ablaze,   the   fact    that   a   defense   expert   could   have   challenged   the

“methodology” of the arson investigation is without significance.

      In his second issue, Attica claims that trial counsel was ineffective for

failing to file a motion to suppress the physical evidence. According to Attica,

he “had a legitimate factual and legal basis to seek suppression of [the

Complainant’s vehicle] based upon spoliation of the evidence caused by the

Commonwealth’s failure to maintain an uninterrupted chain of custody.”

Attica’s Brief at 14.

      “The failure to file a suppression motion under some circumstances may

be evidence of ineffectiveness assistance of counsel.”          Commonwealth v.

Watley, 153 A.3d 1034, 1044 (Pa. Super. 2016). “However, if the grounds

underpinning that motion are without merit, counsel will not be deemed

ineffective for failing to so move.” Id. “The defendant must establish that

there was no reasonable basis for not pursuing the suppression claim and that

if the evidence had been suppressed, there is a reasonable probability that

the verdict would have been more favorable.” Id.

      The PCRA court found Attica’s second issue to lack arguable merit. After

citing Attica’s assertions in his PCRA petition, the PCRA court explained:

          It is unclear from his poorly documented claim exactly which
          evidence was “spoiled” or how the Commonwealth’s
          handling of the vehicle caused “spoliation” of that evidence.
          Further, even assuming there were custodial defects, gaps
          in the chain of custody—the underlying basis for [Attica’s]

                                        - 12 -
J-S56024-20


         argument—goes to the weight of the evidence and not its
         admissibility. Commonwealth v. Feliciano, 67 A.3d 19,
         29 (Pa. Super. 2013). Thus, the physical evidence of [the
         Complainant’s] burned vehicle was not inadmissible on the
         ground that “the Commonwealth [failed] to maintain an
         uninterrupted chain of custody,” and trial counsel cannot be
         found ineffective for failing to file a frivolous motion on this
         basis. See Commonwealth v. Pearson, 685 A.2d 551,
         556 (Pa. Super. 1996) (“[C]ounsel can never be found to
         have been ineffective for failing to raise a meritless claim.”).
         Even if trial counsel had filed the proposed motion, this court
         would have undoubtedly denied it. Thus, [Attica] cannot
         show that he was prejudiced by trial counsel’s failure to file
         the proposed motion, and his ineffectiveness claim fails.

PCRA Court Opinion, 6/15/20, at 19-20.

      Our review of the record and pertinent case law supports the PCRA

court’s conclusion. As noted by the PCRA court, Attica does not articulate any

specific spoliation that occurred. Attica’s claim that, because of gaps in the

chain of custody, “the vehicle was exposed to any and all kinds of tampering

and manipulation,” amounts to no more than speculation. Attica’s Brief at 14.

Concerns about chains of custody implicate the weight to be accorded the

evidence not its admissibility. See, e.g., Commonwealth v. Soto, 202 A.3d

80, 102 (Pa. Super. 2018) (explaining physical evidence may be admissible

despite gaps regarding it chain of custody) (citation omitted). Finally, we note

that trial counsel vigorously cross-examined the Commonwealth witness

regarding the handling of the vehicle. See N.T., 8/19/15, at 176-80. Thus,

Attica’s second issue warrant no relief.

      In his third issue, Attica claims that trial counsel was ineffective for

failing to conduct a pretrial investigation as to potential alibi witnesses.


                                     - 13 -
J-S56024-20



According to Attica, he “provided trial counsel with the name and address of

every location he visited throughout the night of the incident,” and “[d]espite

[his] repeated request for counsel to investigate potential alibi witnesses,”

trial counsel failed “to perform even a cursory investigation[.]” Attica’s Brief

at 15. Attica’s third issue warrants no relief.

      To establish that trial counsel was ineffective for failing to investigate

and/or call a witness at trial, a PCRA petitioner must demonstrate that:

         (1) the witness existed; (2) the witness was available; (3)
         trial counsel was informed of the existence of the witness or
         should have known of the witness’s existence; (4) the
         witness was prepared to cooperate and would have testified
         on appellant’s behalf; and (5) the absence of the testimony
         prejudiced appellant.

Commonwealth v. Hall, 867 A.2d 619, 629 (Pa. Super. 2005) (citation

omitted).

      Here, Attica has not met any of the Hall factors. In addition, because

Attica has not attached a certification from trial counsel to his PCRA petition,

his allegation that counsel did not even conduct a cursory investigation is no

more than speculation. See Commonwealth v. Roney, 79 A.3d 595, 607

(Pa. 2013) (rejecting as speculative claim regarding reasonable basis when

the petitioner did not proffer affidavits from trial counsel concerning counsel’s

actual investigation or explain why such an affidavit could not be procured).

Finally, Attica fails to assert how he specifically was prejudiced regarding this

ineffectiveness claim. Rather, Attica argues ”[t]he cumulative effect of [trial]

counsel’s multiple errors created a situation where the jury was presented

                                     - 14 -
J-S56024-20


with evidence from a scientifically flawed arson investigation on a potentially

tainted vehicle that was corroborated without challenge by a biased

eyewitness [(James)] with an ulterior motive against [him].” Attica’s Brief at

15. Given that we have already determined that Attica’s claims regarding the

arson investigation and spoliation of evidence warrant no relief, Attica’s failure

to identify any alibi witness that trial counsel should have known of likewise

fails.

         In his fourth issue, Attica asserts that the trial court erred in denying

his claim of after-discovered evidence in the form of two alibi witnesses that

came forward following his trial. To address this claim, we first note the test

applied to after-discovered evidence under the PCRA. When discussing the

test in the context of a PCRA appeal, our Supreme Court recently summarized:

                [W]e have viewed this analysis in criminal cases as
            comprising four distinct requirements, each of which, if
            unproven by the petitioner, is fatal to the request for a new
            trial. As stated, the four-part test requires the petitioner to
            demonstrate the new evidence: (1) could not have been
            obtained prior to the conclusion of trial by the exercise of
            reasonable diligence; (2) is not merely corroborative or
            cumulative; (3) will not be used solely to impeach the
            credibility of a witness; and (4) would likely result in a
            different verdict if a new trial were granted. The test applies
            with full force to claims arising under Section 9543(a)(2)(vi)
            of the PCRA. In addition, we have held the proposed new
            evidence must be producible and admissible.

Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018) (citations omitted).

         Moreover, the test for after-discovered evidence “is conjunctive; the

appellant must show by a preponderance of the evidence that each of these



                                        - 15 -
J-S56024-20


factors has been met in order for a new trial to be warranted.”

Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa. Super. 2012) (citation

omitted).

      Finally, credibility determinations are an integral part of determining

whether a PCRA petitioner has presented after-discovered evidence that would

entitle him to a new trial. See, e.g., Small, 189 A.3d at 978-79 (remanding

for the PCRA court to make relevant credibility determinations).     We have

stated, prior to granting a new trial based on after-discovered evidence, “a

court must assess whether the alleged after-discovered evidence is of such a

nature and character that it would likely compel a different verdict if a new

trial is granted.” Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa. Super.

2010). “In making this determination, a court should consider the integrity of

the alleged after-discovered evidence, the motive of those offering the

evidence, and the overall strength of the evidence supporting the conviction.”

Id.

      In support of his fourth issue, Attica asserts that “two witnesses have

come forward and stated unequivocally that [he] was with them at a bar

during the entire time that he is alleged to have committed the crime for which

he was convicted.”   Attica’s Brief at 16. Referring to the affidavits of two

women which he attached to his PCRA petition, Attica contends that the after-

discovered evidence “is not being used to impeach the credibility of any

witness, and it establishes his innocence and compels the jury to render a


                                    - 16 -
J-S56024-20


different verdict.”   Id.   Thus, Attica contends that this after-discovered

evidence entitles him to a new trial. We disagree.

      The PCRA court found that even if Attica could meet the other Small

factors, he “simply cannot show that the proposed testimony would have likely

compelled a different verdict.” PCRA Court Opinion, 6/15/20, at 23. The court

explained:

            Here, Walter testified that he saw [Attica] repeatedly
         drive by his home around 10:00 p.m., before seeing his car
         set ablaze. Lori testified that “between the hours of 8:00
         and 10:00 p.m.,” she also saw [Attica’s] truck drive by the
         home, shortly before seeing Walter’s car engulfed in flames.
         [Attica’s] proposed alibi witnesses claimed to have seen
         [Attica] “at the Old Philadelphia Bar on April 27, 2012,
         between the hours of 10pm until approximately 2am.”

             Even if [their] proposed testimony is true, it does not
         constitute an alibi, as it in no way precludes the possibility
         of [Attica’s] guilt. The location where the witnesses claim
         to have seen [Attica], the Old Philly Bar, and Water’s home
         . . . are located within five blocks of each other. [Attica]
         could have easily set fire to Water’s car “around 10:00 p.m.”
         or “between the hours of 8:00 and 10:00 p.m.,” before
         spending the remainder of his evening at Old Philly Bar. The
         proposed testimony only corroborates [Attica’s] presence
         near the scene of the crime at the relevant point in time and
         bolster’s the Commonwealth’s case.

Id. at 22 (citations omitted).

      Our review of the witnesses’ affidavits, along with the trial testimony,

supports the PCRA court’s conclusion that Attica’s after-discovered evidence

claim does not entitle him to a new trial. Even if the witnesses would have

established an alibi, Attica does not explain how their testimony would do




                                     - 17 -
J-S56024-20



more than impeach the trial testimony from James, the Complainant, and Lori

Pugh. Thus, Attica’s fourth issue fails.

       In his fifth issue, Attica asserts that the PCRA court erred in dismissing

his PCRA petition because his “due process rights were violated at trial based

on the [the trial court’s] allowance of evidence of a racially offensive statement

purportedly made by him.” Attica’s Brief at 17. According to Attica, ‘[t]he

prosecutor made improper remarks and references about the purported

statement in both his opening and closing remarks.” Id.

       Our review of the record supports the PCRA court’s conclusion that this

claim of prosecutorial misconduct was vague, and, at any rate, previously

litigated by Attica in his direct appeal. See 42 Pa.C.S.A. § 9544(a); Attica,

supra, unpublished memorandum at 7-10, 13-15. Additionally, we note that

Attica’s argument in support of this claim consists of one paragraph that is

woefully undeveloped. Thus, we need not consider the claim further. See

Commonwealth v. Tielsch, 934 A.2d 81, 93 (Pa. Super. 2007) (holding that

undeveloped claims will not be considered on appeal).3

       In his sixth and final issue, Attica contends that the PCRA court erred in

dismissing his PCRA petition without first holding a hearing. Because we have

determined that Attica’s preceding five claims were devoid of merit, the PCRA

____________________________________________


3 As part of this claim, Attica challenges the sufficiency of the evidence
supporting his convictions. This claim was also raised and rejected in Attica’s
direct appeal.


                                          - 18 -
J-S56024-20


court did not err or abuse its discretion in dismissing Attica’s PCRA petition

without first holding a hearing. Blakeney, supra.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/21




                                    - 19 -